 

Exhibit 10.5

HELIUS MEDICAL TECHNOLOGIES, INC.

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

Non-employee directors of the Board receive a mix of cash and equity
compensation, as provided herein. The compensation described herein will have
effect starting June 10, 2020.

 

In addition to reimbursement for reasonable expenses incurred in connection with
attending Board and committee meetings, non-employee directors receive the
following:

 

 

•

 

an annual cash retainer of $10,000 for the chair of the Audit Committee, payable
quarterly;

  

•

 

an annual cash retainer of $5,000 for the chair of the Compensation Committee,
payable quarterly;

 

•

 

an annual cash retainer of $2,500 for the chair of the Nominating and Corporate
Governance Committee, payable quarterly; and

  

•

 

$20,000 worth of non-statutory stock option awards, as determined by the
BlackScholes value of the options on the grant date, granted to each
non-employee director on the date of the Company’s annual meeting of
shareholders without any further action by the Board, with such options vesting
in 12 equal monthly installments on each of the first 12 month anniversaries of
the grant date, expiring 10 years from date of issuance and having an exercise
price per share equal to the closing price of the Company’s Class A common stock
on the Nasdaq Capital Market on the grant date.

 

 

 

 